Case 1:15-cv-00220-TWP-MJD Document 165 Filed 05/03/21 Page 1 of 1 PageID #: 3245


                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

    ASHLEE and RUBY HENDERSON a married couple)
                                          ,



    and L.W.C.H., by his parent and next friend )
    Ruby Henderson, et al.,                     )
                                                ) No. 1:15-cv-220-TWP-
                                                MJD
                            Plaintiffs          )
                                                )
                     v.                         )
                                                )
    KRISTINA BOX, in her official capacity as )
    Indiana State Health Commissioner, et al.,  )
                                                )
                            Defendants.         )

        ORDER GRANTING UNOPPOSED THIRD MOTION TO EXTEND
           TIME TO FILE FOR ATTORNEYS’ FEES AND COSTS

           Plaintiffs’ attorneys Mann Law, P.C., having filed their Unopposed

     Motion to Extend Time to File for Attorneys’ Fees and Costs, and the

     Court having reviewed said motion and being duly advised now finds that

     it shall be granted.

           IT IS THEREFORE ORDERED that Mann Law, P.C. is granted an

     extension of time to file for attorney fees until July 2, 2021.


              Date: 5/3/2021




           Copies to all counsel of record via CM/ECF




                                       Page 1 of 1
